Case 2:18-cv-01388-JDC-KK Document 88 Filed 09/24/20 Page 1 of 7 PageID #: 1263




                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF LOUISIANA
                                    LAKE CHARLES DIVISION


 FRANK L LABBY ET AL                                          CASE NO. 2:18-CV-01388

 VERSUS                                                       JUDGE JAMES D. CAIN, JR.

 LABBY MEMORIAL ENTERPRISES, LLC,                             MAGISTRATE JUDGE KAY
 ET AL

                                       MEMORANDUM RULING

         Before the Court is “Defendants’ Motion for Patial [sic] Summary Judgment,

 Seeking Judgment Against Plaintiff Frank L. Labby for Dismissal of the Claims in Count

 I of the Amended Complaint” (Doc. #65) wherein Defendants Labby Memorial

 Enterprises, LLC and John W. Yopp seek a ruling from this Court finding that Defendants

 did not breach the Management Agreement. Defendants move to dismiss Plaintiffs’ claims

 for breach of contract (Count I) with prejudice at Plaintiffs’ costs.

                                       FACTUAL STATEMENT

         The Management Agreement that is the subject of this motion states the following:

         17. Termination for Cause. This Agreement may be terminated by the
         Company for cause without notice. As used in this Agreement, “cause means:

              (a)    Frank’s stealing or unlawful use of property or monies of the
         Company or the Business; 1

         On February 16, 2017, Frank Labby created a document entitled “Pre-Need Date of

 Contract” 2 and personally received $9,000.00 from the customer. 3 Frank Labby did not



 1
   Doc. 37-5, p. 5 ¶ 17(a)).
 2
   Defendants’ Exhibit A-2.
 3
   Defendants’ Exhibit B, Frank Labby Deposition, pp. 103-104, 124-25).
Case 2:18-cv-01388-JDC-KK Document 88 Filed 09/24/20 Page 2 of 7 PageID #: 1264




 remit the proceeds received from the customer to the insurance company in February of

 2017, nor did he place it into a trust account. 4 Frank Labby did not deposit the proceeds

 from the customer into any account of Labby Memorial Enterprises, LLC. 5 On September

 19, 2017,      Frank Labby remitted a cashier’s check to Homesteaders Life Insurance

 Company in the amount of $9,000.00.

                                   SUMMARY JUDGMENT STANDARD

         A court should grant a motion for summary judgment when the movant shows “that

 there is no genuine dispute as to any material fact and the movant is entitled to judgment

 as a matter of law.” FED. R. CIV. P. 56. The party moving for summary judgment is initially

 responsible for identifying portions of pleadings and discovery that show the lack of a

 genuine issue of material fact. Tubacex, Inc. v. M/V Risan, 45 F.3d 951, 954 (5th Cir. 1995).

 The court must deny the motion for summary judgment if the movant fails to meet this

 burden. Id.

         If the movant makes this showing, however, the burden then shifts to the non-

 moving party to “set forth specific facts showing that there is a genuine issue for trial.”

 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (quotations omitted). This

 requires more than mere allegations or denials of the adverse party's pleadings. Instead, the

 nonmovant must submit “significant probative evidence” in support of his claim. State

 Farm Life Ins. Co. v. Gutterman, 896 F.2d 116, 118 (5th Cir. 1990). “If the evidence is




 4
   Defendants’ Exhibit A, John W. Yopp Deposition, ¶ 11; Defendants’ Exhibit B, Frank Deposition, pp. 103-104,
 125).
 5
   Defendants’ Exhibit B, Frank Deposition, p. 125; Defendants’ Exhibit A, Yopp Affidavit, ¶ 15.

                                                  Page 2 of 7
Case 2:18-cv-01388-JDC-KK Document 88 Filed 09/24/20 Page 3 of 7 PageID #: 1265




 merely colorable, or is not significantly probative, summary judgment may be granted.”

 Anderson, 477 U.S. at 249 (citations omitted).

         A court may not make credibility determinations or weigh the evidence in ruling on

 a motion for summary judgment. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.

 133, 150 (2000). The court is also required to view all evidence in the light most favorable

 to the non-moving party and draw all reasonable inferences in that party’s favor. Clift v.

 Clift, 210 F.3d 268, 270 (5th Cir. 2000). Under this standard, a genuine issue of material

 fact exists if a reasonable trier of fact could render a verdict for the nonmoving party.

 Brumfield v. Hollins, 551 F.3d 322, 326 (5th Cir. 2008).

                                          LAW AND ANALYSIS

         As part of the sale and purchase of the Labby Memorial Funeral Homes, Frank

 Labby and the purchaser, Labby Memorial Enterprises, LLC (“LME”) entered into an

 employment arrangement wherein Frank was employed as a manager by LME from March

 2, 2017, until October 2, 2017. 6 As an employee, Frank would consult with customers

 about their needs to prearrange funeral services; consequently, Frank would participate in

 the process of obtaining preneed insurance policies. 7

         In May of 2017, Mr. Yopp received information that Frank was in possession of

 money paid from two customers to fund the customers’ preneed insurance policies. When

 Mr. Yopp confronted Frank about the money, he returned the money paid by the customers

 to LME. 8


 6
   Defendants’ Exhibit A, Doc. 65-3, Yopp Affidavit, ¶ 4.
 7
   Id. ¶ 5.
 8
   Id. ¶ 7.

                                                   Page 3 of 7
Case 2:18-cv-01388-JDC-KK Document 88 Filed 09/24/20 Page 4 of 7 PageID #: 1266




         In September of 2017, Mr. Yopp received a call from a representative of the

 Louisiana State Board of Embalmers and Funeral Directors about a complaint regarding

 the allege failure to fund a pre-need insurance policy. 9 The complaint arose from an

 incident involving an inquiry by a daughter of a pre-need insurance policy. 10 When the

 daughter inquired about the policy, LME investigated the matter and discovered that a

 document had been created that listed the Customer’s name, the date of the contract

 (2/16/2017) and an itemization of the goods and services to be provided as well as the cost

 of the services. 11 LME discovered that the policy had never been funded, but had been

 deposited into a checking account, unaffiliated with LME. 12

         LME discovered a document purporting to be an application for insurance to

 Homesteaders Life Company from the customer, dated 2/16/2017; the document

 acknowledged that the customer had made a payment of $$9,000.00, 13 but there was no

 record of LME ever receiving the $9,000.00 payment from the customer. 14 In other words,

 Frank failed to deposit the money in any LME account. 15 Furthermore, Frank failed to

 report the pre-need contract or receipt of a preneed payment to LME, 16 and prior to the

 daughter’s inquiry, LME had no knowledge of the existence of the pre-need contract. 17




 9
   Id. ¶ 8.
 10
    Id. ¶ 9.
 11
    Id. ¶ 12.
 12
    Id. ¶ 11; Defendants Exhibit B, Frank Deposition, pp. 125-26.
 13
    Id. ¶ 13.
 14
    Id. ¶ 14, 15.
 15
    Id. ¶ 15.
 16
    Id. ¶ 16.
 17
    Id. ¶ 17.

                                                    Page 4 of 7
Case 2:18-cv-01388-JDC-KK Document 88 Filed 09/24/20 Page 5 of 7 PageID #: 1267




          LME subsequently discovered other situations in which amounts paid to Frank in

 connection with pre-need funeral contracts were not used to fund pre-need insurance

 policies. 18 Consequently, because the pre-need insurance policies were not properly

 funded, no money was allocated to cover the costs of the agreed upon funeral goods and

 services when the customer died. 19 Yopp believed that Frank’s actions of taking money

 from customers for pre-need funeral contracts and not depositing the money into an LME

 financial account was in violation of the law. 20 Yopp further believed that there were other

 instances where Frank failed to properly fund customer’s pre-need insurance policies. 21

          Yopp determined that Frank’s handling of the pre-need payments failed to comply

 with LME’s legal obligations, threatened the license to continue LME’s funeral home

 operations, and potentially damage LME’s reputation in the community. 22 Based on this

 determination, Frank was sent a written notice of termination for cause on October 2, 2017;

 LME paid Frank his salary in full through his last day of work. 23

          The issue before the Court is whether Defendants breached the Management

 Agreement by terminating Frank’s employment for unlawful use of money of the business.

 Defendants assert that despite express specific statutory requirements governing the proper

 use and handling of money received in connection with pre-need funeral insurance policies,

 Frank took money paid by a customer to purchase a pre-need policy, failed to report receipt



 18
    Id. ¶ 19.
 19
    Id. ¶ 21.
 20
    Id. ¶ 22.
 21
    Id. ¶ 23.
 22
    Id. ¶ 25.
 23
    Id. ¶ 27; Doc. 65-7, Deposition Exhibit 7.

                                                 Page 5 of 7
Case 2:18-cv-01388-JDC-KK Document 88 Filed 09/24/20 Page 6 of 7 PageID #: 1268




 of the money to LME, failed to properly fund the pre-need policy, and failed to deposit the

 money into a trust account or any account associated with LME. Defendants inform the

 Court that it was not until Frank was confronted by representative of LME that he repaid

 the money received from the customer—over seven months after receiving it.

            Defendants submit the deposition testimony of Frank wherein he admitted that he

 failed to deposit the funds paid for the pre-need policies.

            Q.     ...Was any of the money that was paid for the pre-need policies ever
            deposited into trust accounts?

            A.       No, sir.
            ...

            Q.      Okay. And were you aware at the time that it was a violation of the
            law to take funds from a pre-need funeral account and then fail to apply them
            to the policy or deposit them in the trust account?

            A.       Yes, sir. 24


            In his opposition, Frank argues that Defendants have failed to establish a theft or

 stealing by Frank because they failed to show that the insurance premiums were the

 property or money of the Company (LME) and that Frank had an intent to deprive LME of

 the premiums permanently. Frank maintains that there is a factual dispute as to whether (1)

 Frank intended to permanently deprive LME of the funds, (2) there existed any “pre-need

 funeral contracts” to which Louisiana Revised Statute 37:865(B) applies and the

 cancellation periods for same, (3) that the “pre-need insurance” premiums are property of




 24
      Defendants’ Exhibit B, Frank Deposition pp. 105-106.

                                                     Page 6 of 7
Case 2:18-cv-01388-JDC-KK Document 88 Filed 09/24/20 Page 7 of 7 PageID #: 1269




 LME, and (4) Frank stole or unlawfully used property or monies of LME. Frank submits

 no summary judgment evidence to support these factual disputes.

        As noted by Defendants, Frank does not dispute that he received $9,000 from an

 LME customer but failed to deposit the funds into an account or trust account of LME.

 Frank does not dispute that he deposited these fund in his own account and failed to notify

 LME of the transaction. Frank fails to dispute that he repaid the funds to LME only after

 he was confronted by Yopp, or that he mishandled funds received from LME customers on

 at least six other occasions.

        It is undisputed that Frank unlawfully handled funds for pre-need funeral contracts

 and/or policies. The Court finds that there is no genuine issue of fact that LME and Yopp

 had just cause for terminating the Management Agreement with Frank. Consequently,

 Plaintiffs have failed to establish a breach of contract claim.

                                           CONCLUSION

        For the reasons set forth herein, the Court will grant Defendants’ Motion for Partial

 Summary Judgment and dismiss Plaintiff Frank Labby’s claims in Count I with prejudice

 at Plaintiff’s cost.

        THUS DONE AND SIGNED in Chambers on this 24th day of September, 2020.



                         ___________________________________
                                 JAMES D. CAIN, JR.
                          UNITED STATES DISTRICT JUDGE




                                          Page 7 of 7
